Order entered October 18, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00844-CV

                          IN THE INTEREST OF G.A.L., A CHILD

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 85844

                                            ORDER
       Before the Court is appellant’s October 17, 2019 second motion for an extension of time

to file her brief on the merits in this accelerated appeal involving the termination of her parental

rights. We GRANT the motion and extend the time to October 24, 2019. We caution appellant

that further extension requests will be strongly disfavored.


                                                       /s/     BILL WHITEHILL
                                                               JUSTICE